Appeal from an order of the Family Court, Westchester County (Schneider, J.), dated June 4,1981, which granted the petitioner father’s request for modification of the visitation provisions contained in a judgment of divorce issued in a foreign jurisdiction. Order reversed, on the law, with costs and petition dismissed. The identical issue, after a full and complete opportunity to contest jurisdiction, was decided in a prior proceeding in New York and is therefore binding (see Schwartz v Public Administrator of County of Bronx, 24 NY2d 65; Israel v Wood Dolson Co., 1 NY2d 116). Titone, J. P., Mangano, Bracken and Boyers, JJ., concur.